DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the title of the disclosure in the submission filed 4/1/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 7 of the Office Action dated 1/1/2021 are respectfully withdrawn.
     The amendments to Claims 1, 11-12 in the submission filed 4/1/2021 are acknowledged and accepted.
     The cancellation of Claims 10, 20 in the submission filed 4/1/2021 is acknowledged and accepted.
     In view of the amendments to the claims above, the objections to the claims in Section 8 of the Office Action dated 1/1/2021 are respectfully withdrawn.

Response to Arguments
     The Applicant’s arguments, see in particular Pages 8-9 of the submission, filed 4/1/2021, with respect to the rejections in Section 11 of the Office Action dated 1/1/2021, have been fully considered and are persuasive.  The rejections in Section 11 of the Office Action dated 1/1/2021 have been withdrawn. 

Allowable Subject Matter
     Claims 1, 11 are allowable.  Claims 6-7, 9, 15-16, 19, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Inventions I-IV, as set forth in the Office action mailed on 11/2/2020, is hereby withdrawn, and Claims 6-7, 9, 15-16, 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
     Claims 1-9, 11-19 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a display device as generally set forth in Claim 1, the device including, in combination with the features recited in Claim 1, a color conversion layer comprising a semiconductor nanocrystal; and a transmissive layer, and wherein the anti-reflective layer overlaps the color conversion layer and the transmissive layer.  Claims 2-9 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
4/14/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872